﻿114.	 Mr. President, it gives me much pleasure to add my delegation's congratulations to the many you have already received on your election as President. We are confident that, with your well- known diplomatic skills and experience, the work of this session will be successfully concluded.
115.	I should also like to pay tribute to your predecessor, Mr. Imre Hollai of Hungary, who presided over the thirty-seventh session with distinction.
116.	The efforts of the Secretary General to make the United Nations a more effective instrument of peace are to be commended. His report on the work of the Organization	merits serious consideration by us all.
117.	This session of the General Assembly is convening against the backdrop of severe crises in international relations. The conflict in the Middle East, the continued armed interventions in the Asian region, the crisis in Central America and conflicts in various parts of Africa pose grave threats to international peace. The heightening of tensions between East and West, the stagnation of the North-South dialogue and the disarmament process and the prevalence of human rights violations and acts of terror provide further causes for alarm and insecurity. A11 these issues urgently need solutions, and my delegation hopes that at this session sincere and renewed efforts with be made to strengthen international co-operation and the Organization's various organs so that it can respond effectively to settle disputes and defuse the various crises which threaten world peace and security.
118.	My country is far removed from the centers of conflict and is in a region that has thankfully enjoyed peace. However, despite the distance and the peace that we enjoy, we are not insensitive to the plight and sufferings of the victims of conflicts elsewhere in the world. Nor are we unmindful of our international responsibility for positive and tangible action in the quest for peace. Indeed, it was Fiji's commitment to peace that led us to our direct involvement in the United Nations efforts to bring peace and stability in Lebanon. It is regrettable that this past year has witnessed no progress at all towards a durable solution in Lebanon.
119.	But the question of Lebanon is part of the overall problem of the Middle East. My Government acknowledges the sovereignty and territorial integrity of every State in this war-torn region, including Israel. At the same time, we support the inalienable rights of the Palestinian people to self-determination and a homeland. To this end, my Government believes that the essential elements for a peaceful solution are already embraced in the various United Nations resolutions and peace plans. These elements provide sufficient basis for dialogue and can pave the way for a negotiated and durable solution which has defied us for decades. But for that to succeed, courage, imagination, understanding and flexibility are required for all sides.
120.	Regrettably, peace has been absent for many years from parts of Asia. We fully share the international concern over foreign interventions in Afghanistan and Kampuchea. Such interventions continue to violate the sovereignty of their victims. In both cases, the international community has taken an unequivocal stand and laid the basis for a peaceful political solution of these problems. Only through the unconditional withdrawal of foreign forces and the elimination of all forms of outside intervention can peace by attained.
121.	The unresolved Korean question still constitutes a potentially dangerous situation in the region. We believe that peaceful reunification of Korea should be pursued by means of dialogue and negotiation between North and South Korea, without interference from any outside Power.
122.	May I, at this juncture, express my delegation's strong condemnation of the brutal act of terrorism that resulted in the tragic death of several eminent South Korean leaders over the weekend. I extend my Government's deep sympathy to the people and Government of Korea on this tragic loss.
123.	Fiji shares the concern expressed from this rostrum at the world economic situation. Whilst it is true that there have been signs of recovery in some of the developed countries, the desperate situation in many developing countries finds no immediate hope of relief. It is clear that more needs to be done to ensure that the recovery will be vigorous and durable. More is yet required if the benefits of the recovery are to be transmitted to developing countries. But for this to happen requires some major changes in the international monetary system to make it more responsive to the needs of developing countries. To this end, we support the call for a conference of the Bretton Woods type to re-examine the world monetary system.
124.	It is to be regretted that past efforts to solve the economic crisis through global negotiations have not made any significant headway. Amid this gloom, there is at least a glimmer of hope. Negotiations involving nearly half of the States Members of the Organization began last Thursday in Luxembourg on a successor to the second Lom6 Convention between the European Economic Community and African, Caribbean and Pacific States. The Convention is a model for economic relationships between developed and developing countries, and my delegation believes that an extension of the spirit of that Convention to the global economic scene can make a positive contribution to the North-South relationship.
125.	The world economic crisis has affected the economies of small island States in my part of the region particularly harshly. At the same time, it has brought into sharp focus the very peculiar problems facing small island States that need to be addressed urgently.
126.	Island States have many unique developmental problems that appear paradoxical at first sight. The social indicators point to solid, positive achievements: higher life expectancy, higher school enrolment, declining fertility rates and better health services. These positive achievements tend to obscure the natural disadvantages that place a real burden on island States in developing their economies.
127.	The disadvantages faced by small islands are many and include an open economy with a strong dependence on imported goods and services, small population, limited land size, a low level of economic opportunity, isolation from the major markets and proneness to natural disasters.
128.	In addition to these problems, many island States are fragmented and scattered over vast expanses of ocean. Their fragmentation, combined with smallness and remoteness, effectively hampers development. These factors are a strong disincentive to overseas investment. 

They limit the involvement of lending agencies, whose operations are not geared to economies the size of the island State in the first place. They increase the problem of transportation and the problem of aggregating exports to achieve economies in marketing. The Government is forced to provide services, often at extremely high cost, in such situations.
129.	A factor contributing to the high cost of providing services has external causes in the high interest rates imposed by lending agencies. The insistence on gross domestic product as a factor in lending by international banking institutions means that Fiji and any other countries which are registering modest achievements in their development efforts must pay the same interest rates as the developed industrialized economies. Such a policy is absurd. The application of those rules to countries with narrow-based economies in the predicament I have referred to needs to be re-examined.
130.	For island States to participate meaningfully and effectively in North-South or South-South co-operation, it is critical that problems peculiar to them be taken into account appropriately and urgently by the world community.
131.	When we reflect upon some of the significant achievements of the United Nations, the success in the field of decolonization springs to mind. The admission of Saint Christopher and Nevis to the United Nations at the opening of this session affirms yet again the solid achievement in that field.
132.	I take this opportunity to congratulate Saint Christopher and Nevis on attaining its independence and to welcome it as a full Member of the United Nations.
133.	There are, however, some territories still under colonial domination, and the United Nations decolonization efforts must continue. The biggest challenge in the field of decolonization before the United Nations today is in southern Africa, where the repugnant policy of apartheid continues unabated and where colonialism still persists.
134.	My delegation continues to believe that the United Nations plan for the independence of Namibia, endorsed in Security Council resolutions 385 (1976) and 435 (1978), constitutes the universally accepted basis for a peaceful settlement of the Namibian question. It is a matter of deep concern that extraneous issues, in particular the policy of linkage espoused by South Africa, continue to impede the implementation of the United Nations plan.
135.	In the South Pacific, the leaders of the South Pacific Forum have kept the process of decolonization in New Caledonia under close review. The determination of the Administering Authority to introduce important reforms in that Territory is an important step forward. A further significant development is the willingness on the part of the Administering Authority to move to an act of self-determination in which the option of independence is included. These encouraging developments augur well for the political evolution of New Caledonia and are to be welcomed.
136.	The international situation concerning disarmament efforts has not improved. Political tensions punctuated by military conflicts in almost all of the five continents continuously fuel an arms race and increase the risk of nuclear war.
137.	Time has witnessed dramatic increases in the world resources devoted to military arms and research, justified, we are told, by the argument that such spending has the attainment of peace and security as its overall objective. This argument is fallacious. Instead of producing a safer and more secure world, increased military spending has only created increased insecurity.
138.	The question of international security is as much our concern as it is that of the super-Powers. In this age of nuclear weapons and nuclear-weapon capabilities, security is the sum total of co-operation among all nations. Nuclear-weapon States therefore cannot ignore the concern of others whose future and that of their peoples are closely intertwined with that of the nuclear- weapon States.
139.	In stressing the need for co-operation, especially among nuclear-weapon States, my Government looks to the ongoing strategic arms reduction talks  in Geneva between the United States and the Soviet Union as the most important forum in which the two superpowers can show the political will to achieve disarmament by halting new developments and making substantial reductions in their nuclear weaponry.
140.	Yet for many of us the road to a comprehensive programme of nuclear disarmament properly begins with a nuclear-weapon freeze. In our view, a freeze on nuclear arms would not only constitute an important first step in a disarmament process but would at the same time provide a favourable environment for negotiations such as START to be conducted in good faith and mutual trust. The structure and scope of such a nuclear arms freeze, we believe, should embrace a comprehensive  nuclear-weapons-test ban, the complete cessation of the manufacture of nuclear weapons, a ban on all further deployment of nuclear weapons, and the complete cessation of the production of fissionable material for weapons purposes.
141.	My Government attaches great importance and urgency to the conclusion of a test-ban treaty. A comprehensive nuclear test ban within the overall objective of nuclear disarmament would contribute effectively towards controlling both horizontal and vertical proliferation. We therefore urge Member States, especially nuclear-weapon States, to respond positively to the proposal of a comprehensive nuclear-test-ban treaty.
142.	Further, in respect of a comprehensive test ban on nuclear weapons, Fiji associates itself fully with the other countries of the South Pacific in their opposition to, and condemnation of, the continued nuclear-weapon testing in our region by one of the major Powers.
143.	Apart from the primary concern over the danger nuclear weapons and their use pose for the future of mankind, my Government is equally concerned with the effects of other aspects of nuclear weapons and energy on the environment generally. Proposals by some Pacific- rim countries for the dumping and storage of nuclear waste on coral atolls and the sea-bed of the Pacific Ocean is viewed with grave concern and a great deal of dismay and trepidation by my Government and its people. The inherent danger such schemes pose for the peoples of the Pacific who derive their livelihood from the sea is reflected in the adoption by all the Governments of the South Pacific Forum of a reaffirmation of their longstanding opposition to the dumping and storage of nuclear waste in the Pacific area.
144.	The impasse in launching global negotiations and the consequent formulation of interim strategies for international economic negotiations is a matter of great concern for us all. But there has been considerable success in at least one area in the global negotiations, that of regulating international behaviour in the use of the oceans. The United Nations Convention on the Law of the Sea, opened for signature on 10 December 1982, represents a significant achievement in global negotiations 
and provides an example of what can be achieved if there is a political will to do so.
145.	Now that the Convention has been adopted, its understanding and appreciation and, more importantly, its implementation should be underscored. It is as vital to the third world countries in the expansion of their national jurisdiction as it is to the industrialized nations in the exploration and exploitation of sea resources. We urge all Member States who have not ratified the Convention to do so and to work together towards its success.
146.	In this respect, my Government requests that the Secretary-General be authorized to provide all the essential information concerning the Convention and, at the same time, to provide such assistance as is necessary to small developing countries in the development of their resources.
147.	In small oceanic nations like Fiji, we place the greatest emphasis on the importance of the sea. It is for this reason that we were the first to ratify the Convention. We live with and by the sea. The sea constitutes one of our most vital resources. For many of us in the Pacific Islands, the development of the resources of our seas offers the only real hope for our economic well-being.
 
	
